NUMBER 13-15-00596-CV

                                                      COURT OF APPEALS

                                   THIRTEENTH DISTRICT OF TEXAS

                                        CORPUS CHRISTI - EDINBURG


                                                    IN RE OVIDIO GARCIA JR.


                                           On Petition for Writ of Mandamus.


                                                     MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Benavides
                   Memorandum Opinion Per Curiam1

            On December 17, 2015, relator Ovidio Garcia Jr., proceeding pro se, filed a petition

for writ of mandamus seeking to compel the assigned judge to set a hearing on relator’s

motion to recuse the trial court judge. This Court requested that the real parties in

interest, Omar Escobar, et al., or any others whose interest would be directly affected by

the relief sought, file a response to the petition for writ of mandamus. See TEX. R. APP.

P. 52.2, 52.4, 52.8. The Court has now received a notice that the motion to recuse has

been set for telephonic hearing on January 6, 2016.

            1
              See TEX. R. APP. P. 52.8(d) (AWhen denying relief, the court may hand down an opinion but is not required to do so.@); TEX. R. APP. P. 47.4 (distinguishing
opinions and memorandum opinions).
       We conclude that this original proceeding has been rendered moot. See In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case

becomes moot if a controversy ceases to exist between the parties at any stage of the

legal proceedings . . .”); State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)

(stating that, for a controversy to be justiciable, there must be a real controversy between

the parties that will be actually resolved by the judicial relief sought). Accordingly, the

Court DISMISSES the petition for writ of mandamus as moot.            See TEX. R. APP. P.

52.8(a). This dismissal is without prejudice to refiling with regard to the relator’s request

for a timely ruling on his motion to recuse.


                                                         PER CURIAM


Delivered and filed the
29th day of December, 2015.




                                               2